Reversed April 18, 1916.
On the Merits.
(156 Pac. 785.)
There was no appearance for the defendant husband. The cause was referred to a referee to hear the testimony and report the same to the court. On March 13, 1915, the court entered a decree in these words:
“Based upon the findings of fact and the conclusions of law filed in the above-entitled cause and court, it is ordered, adjudged and decreed by the court that the bonds of matrimony heretofore existing between the plaintiff, Macombe Smythe, and the defendant, Ignatius Martin Smythe, be, and the same are hereby, dissolved and held for naught.”
The state appealed. In an opinion by Mr. Justice Eakin (149 Pac. 516), a motion of the plaintiff to dismiss the appeal was overruled, with leave to renew the same at the argument.
Reversed.
For the State, appellant, there was a brief and an oral argument by Mr. Ernest B. Bingo, District Attorney.
For the plaintiff-respondent there was a brief over the names of Mr. Carey F. Martin and Mr. Ivan G. Martin, with an oral argument by Mr. Carey F. Martin.
No appearance for the defendant.
Mr. Justice Burnett
delivered the opinion of the court.
3, 4. Section 1020, L. O. L., as amended by Chapter 86, Laws of 1911, reads thus:
“In any suit for the dissolution of the marriage contract, or to have the same declared void, the state is to be deemed a party defendant, and the party plaintiff in such suit shall cause the summons to be served upon the district attorney of the district within which the suit is commenced, or his duly appointed deputy, at least ten days before the term at which the defendant is required to appear and answer. It shall be the *156duty of such district attorney, so far as may be necessary to prevent fraud or collusion in such suit, to control the proceedings on the part of the defense, and in case the defendant does not appear therein, or defend against the same in good faith, to make a defense therein on behalf of the state. The court shall not hear or determine any suit for a divorce until service has been made upon the district attorney as herein-before provided, unless the district attorney or his duly appointed deputy waive the provisions of this section by appearing in person at the trial of said cause or by written acknowledgment of service waiving time for his appearance therein. All decrees of divorce heretofore granted in which the requirements of this section have not been complied with, are hereby validated and declared to be legal and binding upon the parties thereto, if otherwise regular.”
It is admitted that the summons was not served on the district attorney. Neither did he answer, demur or give the plaintiff written notice of his appearance as permitted by Section 542, L. O. L., defining appearance. The only thing before us on that feature is this statement in the record:
“Now on this twenty-seventh day of February, 1915, the above-entitled cause coming on regularly for hearing, before U. Gr. Boyer, referee herein, the plaintiff appearing in person,, as well as by her attorney, Carey F. Martin, and the defendant, although regularly and personally served with summons and complaint, outside of the State of Oregon, more than six weeks prior to this date, comes not, but makes default herein, which default of said defendant is now at this time entered of record against him, and the State of Oregon appearing by the district attorney for Marion County, Oregon, and after hearing the testimony of the plaintiff, and other evidence on her behalf and the suggestions of counsel, and said referee’s report to this court, the court makes the following findings of fact.”
*157Then follows what is practically a repetition of the complaint as findings of fact and as a conclnsion of law, a finding that the plaintiff is entitled to a decree of divorce, all of which was signed by the judge on March 13, 1915.
5. The statute provides for obtaining jurisdiction of the state as a defendant by the service of summons like any other party. The state through its proper officer may waive the service of summons and submit itself to the judicial authority as provided in Section 542, L. O. L., by demurring, answering or giving the notice there mentioned, or as stated in Section 1020, by the district attorney appearing in person at the trial of the cause. The record recites only that the district attorney appeared before the referee. That official is appointed not to try the case, but only to hear the testimony and report the same to the court. He decides nothing, determines nothing, and does nothing in the case, except to report what the witnesses have said. In no sense of the word does the proceeding before him amount to a trial. The latter can be had only before a judge of the court sitting as a court and having authority to hear and determine the issue. Besides, an appearance before the referee on February 27th, is not an appearance at the trial before the court on March 13th, the date the findings were filed. The record does not, in any sense, disclose jurisdiction over the state as a defendant. The decree is therefore void as to the state, and, being thus invalid, an appeal
may be taken from it by the state: Smith v. Ellendale Mill Co., 4 Or. 70; Trullenger v. Todd, 5 Or. 36; Askren v. Squire, 29 Or. 228 (45 Pac. 779); Oregon R. & N. Co. v. Eastlack, 54 Or. 196 (102 Pac. 1011, 20 Ann. Cas. 692); Sturgis v. Sturgis, 51 Or. 10 (93 Pac. 696, 131 Am. St. Rep. 724; 15 L. R. A. (N. S.) 1034); Holton *158v. Holton, 64 Or. 290 (129 Pac. 532, 48 L. R. A. (N. S.) 779). For this reason the decree cannot be classed as one for want of an answer as described in Section 549, L. O. L., saying that:
“Any party to a decree or judgment other than a judgment or decree given by confession, or for want of an answer, may appeal therefrom.”
The state is therefore regularly in this court as an appellant, and is entitled to be heard in any manner justified by the record.
6. It has always been held that a party may, for the first time, even in the appellate court, urge the objection that the complaint does not state facts sufficient to constitute a cause of suit. The state attacks the complaint on that ground. Section 507, L. O. L., prescribes the canses for which the marriage contract may be dissolved. They are six in number, and are thus recited:
“1. Impotency existing at the time of the marriage, and continuing to the commencement of the suit;
“2. Adultery;
“3. Conviction of felony;
“4. Habitual gross drunkenness contracted since marriage and continuing for one year prior to the commencement of the suit;
“5. Willful desertion for the period of one year;
“6. Cruel and inhuman treatment or personal indignities rendering life burdensome.”
The allegation of the complaint is not referable to either of these subdivisions. It is true the plaintiff says that the conduct of the defendant “has amounted to continuous and willful desertion of the plaintiff within the meaning of the statutes of the state of Oregon governing divorce proceedings.”
This, however, is nothing else than a conclusion of law. So far as the facts are alleged, it shows no more *159than that the parties have lived apart from each other voluntarily, and that the defendant has neglected properly to support the plaintiff or provide her with a home. A separation in which both parties willingly concur is not, in any sense of the word, a willful desertion of one by the other. Unless his conduct in neglecting to support the plaintiff in accordance with her ideas of such things has been such as to render her life burdensome, it would not amount to legal cruelty or personal indignities within the meaning of the law. The complaint is vulnerable to a general demurrer for want of a statement of facts sufficient to constitute a cause of suit.
7. In the absence of any defense on the part of the defendant husband, the state is entitled, and it is the duty of the district attorney, to make a defense therein on behalf of the state. The record before us does not preclude him from making that defense in this court. In short, owing to the fact that the court did not obtain jurisdiction of the defendant state, the decree rendered was void, and hence appealable by the state, and on an appeal it is entitled to urge the defense that the complaint is insufficient in the statement of facts to constitute a cause of suit. If any of the methods of obtaining jurisdiction of the state had been observed, or if the district attorney had appeared in person at the trial and had failed to make a defense by a pleading of some kind like any other litigant defendant, the decree would then have been one for want of an answer, and hence not appealable; but that is not the case here.
The decree is reversed and the suit dismissed, without prejudice. Reversed.
Mr. Chief Justice Moore and Mr. Justice Eakin were absent.